Citation Nr: 0521163	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-02 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the feet.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pes 
planus.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for tinea 
cruris of the groin.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
claim of entitlement to service connection for bilateral 
frozen feet, and declined to reopen previous final decisions 
on the issues of entitlement to service connection for pes 
planus and tinea cruris of the groin.

The Board notes that, in statements received in May 2001 and 
March 2002, the veteran appears to be arguing that the RO 
committed clear and unmistakable (CUE) error, involving 
misapplications of law, in its September 1974 rating decision 
which denied service connection for pes planus and tinea 
cruris of the groin.  These issues have not been adjudicated 
by the RO, and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed September 1974 RO rating decision denied a 
claim for service connection for pes planus on the basis that 
there was no evidence showing that bilateral pes planus was 
incurred in or aggravated by military service.

2.  An unappealed November 1996 RO rating decision declined 
to reopen a claim for service connection for pes planus on 
the basis that there was no evidence showing that bilateral 
pes planus was incurred in or aggravated by military service.

3.  Additional evidence submitted since the RO's November 
1996 rating decision, which declined to reopen a claim of 
entitlement to service connection for pes planus, is not new 
and material as it does not include previously unconsidered 
lay or medical evidence suggesting that bilateral pes planus 
was incurred in or aggravated by military service.

4.  An unappealed September 1974 RO rating decision denied a 
claim for service connection for tinea cruris of the groin on 
the basis that there was no evidence showing that tinea 
cruris of the groin was incurred in or aggravated by military 
service.

5.  Additional evidence submitted since the RO's September 
1974 rating decision, which denied a claim of entitlement to 
service connection for tinea cruris of the groin, is not new 
and material as it does not include previously unconsidered 
lay or medical evidence suggesting that tinea cruris of the 
groin was incurred in or aggravated by military service.

6.  There is no competent evidence that the veteran manifests 
residuals of cold injury to the feet.


CONCLUSIONS OF LAW

1.  The RO's September 1974 rating decision denying service 
connection for bilateral pes planus is final.  38 U.S.C. 
§ 4005(c) (West 1970); 38 C.F.R. §§ 3.104(a), 19.118, 19.153 
(1974).

2.  The RO's November 1996 rating decision declining to 
reopen a claim of entitlement to service connection for 
bilateral pes planus is final.  38 U.S.C. § 5108 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996).

3.  The evidence added to the record subsequent to the RO's 
November 1996 rating decision declining to reopen a claim of 
entitlement to service connection for bilateral pes planus is 
not new and material; the claim is not reopened.  38 U.S.C.A. 
§§ 1110, 1112, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.159 (2004).

4.  The RO's September 1974 rating decision denying service 
connection for tinea cruris of the groin is final.  38 U.S.C. 
§ 4005(c) (West 1970); 38 C.F.R. §§ 3.104(a), 19.118, 19.153 
(1974).

5.  The evidence added to the record subsequent to the RO's 
September 1974 rating decision denying entitlement to service 
connection for tinea cruris of the groin is not material; the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1112, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2001); 38 C.F.R. § 3.159 
(2004).

6.  Cold injury residuals of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
residuals of cold injury to the feet, and that he has 
submitted new and material evidence sufficient to reopen 
previously denied claims of entitlement to service connection 
for bilateral pes planus and tinea cruris of the groin.  He 
served on active duty from June 1972 to June 1974 that is 
defined, for VA purposes, as wartime active service.  
38 U.S.C.A. § 101(29) (West 2002).  Service connection is 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
wartime military service.  38 U.S.C.A. § 1110 (West 2002).  

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  Pes planus, 
tinea cruris and non-specific cold injury residuals are not 
among the specified chronic diseases subject to presumptive 
service connection.  38 C.F.R. § 3.309(a) (2004).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.



I.  New and material

The veteran filed his claims to reopen service connection for 
bilateral pes planus and tinea cruris of the groin by means 
of a written document received on May 1, 2001.  For claims 
filed prior to August 1, 2001, new evidence is defined as 
evidence that is not merely cumulative or redundant of other 
evidence previously of record.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  See 
generally 66 Fed. Reg. 45620 (August 29, 2001).  Material 
evidence is evidence which bears directly and substantially 
upon the specific issue at hand, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

A.  Bilateral pes planus

In a rating decision dated September 1974, the RO denied the 
veteran's original claim of entitlement to service connection 
for bilateral pes planus on the basis that there was no 
evidence showing that bilateral pes planus was incurred in or 
aggravated by military service.  The RO notified the veteran 
of this decision by letter dated October 16, 1974, but the 
veteran did not file a timely appeal.  See 38 U.S.C. 
§ 4005(c) (West 1970); 38 C.F.R. §§ 3.104(a), 19.118, 19.153 
(1974).  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2004).  A 
November 1996 RO rating decision declined to reopen the claim 
on the same basis.  The veteran was provided notice of this 
decision by letter dated November 20, 1996, but he did not 
file a timely appeal.  See 38 U.S.C. § 5108 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996).  That 
decision is also final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2004).  The 
Board, therefore, agrees with the RO that the new and 
material standard applies to this issue.

Evidence of record at the time of the RO's November 1996 
rating decision, the last final denial, included the 
veteran's April 1972 induction examination wherein he 
reported a previous history of "[f]oot trouble" and 
explanation of ankle and knee injuries prior to service.  His 
physical examination indicated a "NORMAL" clinical 
evaluation of the feet.  His service medical records 
reflected one instance of treatment for itching and burning 
sensation of the left foot with manifestations of cracked and 
peeling skin between the toes in July 1973.  Otherwise, his 
service medical records are negative for reported symptoms of 
bilateral foot pain and/or descriptions of pes planus.  His 
May 1974 separation examination indicated a "NORMAL" 
clinical evaluation of his feet.

In June 1974, the veteran had filed a claim for service 
connection for "bad feet."  His August 1984 VA examination 
reflected his report of "[m]y feet bother me; they burn all 
the time."  He referred to a January 1973 field exercise 
wherein his feet had become cold and "since then he has 
complained of hurting and peeling of his feet."  His 
physical examination was significant for very minimal tinea 
pedis affecting the right foot, and a mild 1st degree pes 
planus that was asymptomatic.  The RO's September 1974 rating 
decision granted service connection for tinea pedis.  
Additional post-service medical records included VA clinic 
records showing treatment for pes planus in 1996.

Evidence associated with the claims folder since the November 
1996 RO rating decision includes VA clinic records showing 
treatment for pes planus with bilateral pronation and 
fasciitis in 2001.  These clinic records are not material as 
they fail to cure the evidentiary defect at the time of the 
RO's November 1996 rating decision; the lack of competent 
evidence establishing that bilateral pes planus was incurred 
in or aggravated by active service.

The veteran has also provided additional argument in support 
of his claim.  He argues that service connection for pes 
planus is warranted since it was diagnosed within 60 days of 
his discharge from active service.  He indicates having been 
diagnosed with pes planus in service, and that he has had 
chronic foot problems since an in-service cold injury.  He 
refers to his discharge examination wherein a line was drawn 
down the "NORMAL" column of the clinical evaluation sheet, 
and argues that he was given a cursory and/or inappropriate 
examination of the feet.

The veteran's service medical records do not reflect a 
diagnosis of pes planus in service, and his separation 
examination indicated a positive response by the examiner as 
to the veteran having "NORMAL" feet.  The fact that the 
examiner line itemed clinical evaluations "boxes" of the 
bodily systems rather than individually checking "each" box 
does not establish that the examination was faulty.  The 
Board must presume that the medical examiner properly 
discharged his duties in conducting appropriate examination 
of the veteran.  His arguments that he was diagnosed, or 
should have been diagnosed, with pes planus in service is not 
material as he is not deemed competent to self diagnose his 
symptoms or provide opinion requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  See also Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).  

The veteran is deemed competent to speak to symptoms such as 
pain, skin abnormalities and the flatness of his foot.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  He has reiterated 
reported continuity of symptoms of hurting and peeling of his 
feet since an alleged cold injury to the feet in service that 
has been previously reviewed and considered by the RO.  This 
evidence, therefore, is not new.  He has not given any new 
specific descriptions of flat feet prior to, during and after 
service that could possibly be viewed as capable of reopening 
of his claim.  See Falzone, 8 Vet. App. at 403.

The veteran's legal arguments are also unavailing and 
immaterial to his case.  Pes planus is not among the 
specified diseases subject to presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309(a) (2004).  A disability noted in 
service or upon separation examination would be sufficient to 
satisfy the minimum nexus requirements of establishing 
service connection.  Hampton v. Gober, 10 Vet. App. 481 
(1997).  However, as in a case such as this where there is no 
disability noted in service or upon separation, competent 
evidence is required to provide the requisite nexus between a 
condition diagnosed after service, even if relative 
contemporaneous with the time of discharge from service, and 
event(s) during active service.  Clyburn v. West, 12 Vet. 
App. 296 (1999).  The principles of 38 C.F.R. § 3.303 cited 
by the veteran in support of his legal argument does not 
supplant the requisite for competent nexus evidence.  The lay 
and medical evidence submitted since the RO's November 1996 
rating decision is not both new and material.  Therefore, the 
claim is not reopened.

B.  Tinea cruris of the groin

In a rating decision dated September 1974, the RO denied the 
veteran's original claim of entitlement to service connection 
for tinea cruris of the groin on the basis that there was no 
evidence showing that tinea cruris of the groin was incurred 
in or aggravated by military service.  The RO notified the 
veteran of this decision by letter dated October 16, 1974, 
but the veteran did not file a timely appeal.  See 38 U.S.C. 
§ 4005(c) (West 1970); 38 C.F.R. §§ 3.104(a), 19.118, 19.153 
(1974).  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2004).  
The Board, therefore, agrees with the RO that the new and 
material standard applies to this issue.

Evidence before the RO in September 1974 included the 
veteran's April 1972 induction examination wherein he 
reported a history of "skin illisness [sic]" contradicted 
by a negative response to a history of "Skin diseases."  
His physical examination indicated a "NORMAL" clinical 
evaluation of the skin.  His service medical records reflect 
treatment of left foot skin symptoms in July 1973, a possible 
boil on his stomach in December 1973, and a non-specific heat 
rash, manifested by small, reddish spots on his skin, in 
February 1974.  His records are negative for the 
manifestation or diagnosis of tinea cruris of the groin.  His 
separation examination, dated May 1974, noted a well healed 
scar on the left forearm but otherwise indicated a "NORMAL" 
clinical evaluation of his "SKIN."  

On a VA Form 21-526e received in June 1974, the veteran filed 
a claim for service connection for "bad feet and ankle."  
On his initial VA examination in August 1974, his present 
complaints included "I have an itching in my groin."  The 
examiner reported that "since prior to service, he has had 
mild tinea cruris.  States he visited a physician for this 
and was given an injection which didn't help."  The examiner 
also noted "[the veteran] reported to sick call for the rash 
on his groins, for headaches and colds."  The veteran 
further indicated having no medical records in his 
possession.  His physical examination revealed that both 
groins were painted with tincture of violet that relieved his 
itching.  He was given a diagnosis of mild tinea cruris of 
the groins.

Evidence of record since the RO's September 1974 rating 
decision includes VA clinic records that do not reflect 
treatment for tinea cruris.  As such, these records are not 
material to the reason for the prior final denial.  The 
veteran has argued that he admitted to pre-service groin rash 
problems to the VA examiner in August 1974, and that his 
condition should be granted service connection on the 
principles of aggravation in service.  He also refers to his 
statement upon examination wherein he reported to the 
examiner in service treatment for a groin rash.  He also 
argues that tinea cruris was manifested within 60 days from 
his discharge from service and should be service connected on 
a presumptive basis.

The veteran's pre-service examination report did indicate a 
non-specific pre-service history to "skin illness" with his 
physical examination indicating a normal clinical evaluation 
of the skin.  As such, the veteran is presumed to have 
entered service in sound condition.  38 U.S.C.A. § 1111 (West 
2002).  He argues that his groin rash was first manifested 
prior to service, and that his claim should be adjudicated 
under the aggravation principles.  A history of pre-service 
conditions recorded at the time of examination does not 
constitute a notation of such condition on the entrance 
examination, and does not clearly and unmistakably 
demonstrate the pre-service existence of a disability.  Crowe 
v. Brown, 7 Vet. App. 238 (1994).  In Crowe, the United 
States Court of Appeals for Veterans Claims (CAVC) described 
the clear and unmistakable standard of the presumption of 
soundness as "a formidable one."  The United States Court of 
Appeals for the Federal Circuit has similarly observed that 
there is no absolute rule regarding the types of evidence 
needed to rebut the presumption of soundness as it is a 
question of fact to be made upon review of all the evidence 
of record, lay or medical, in light of accepted medical 
principles.  Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 
2000).

In this case, the only evidence of pre-service existence of 
tinea cruris is the veteran's non-specific report of a "skin 
illiness" on his induction examination, and his post-service 
August 1974 VA examination report wherein he reported pre-
service and in-service treatment for a groin rash.  There is 
no pre-service evidence of treatment for groin rash, and the 
veteran's allegation of in-service treatment for groin rash 
is not reflected upon review of the service medical records, 
and such unfounded and inconsistent statements would be 
insufficient to overcome the legal standard of clear and 
unmistakable evidence of pre-service existence.  On such 
evidence, the Board would have to resort to speculation in 
matters outside its expertise to determine that tinea cruris 
of the groin clearly and unmistakably existed prior to 
service.  The presumptive provisions of 38 U.S.C.A. § 1111, 
therefore, are not invoked.  As such, the case must be viewed 
as a direct service connection claim.  See Wagner v. 
Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  Tinea cruris 
of the groin is not subject to presumptive service connection 
as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

Furthermore, the veteran has voiced argument that the RO's 
September 1974 rating decision is void ab initio since he did 
not file a formal claim in his original VA Form 21-526e.  VA 
has long recognized the concept of informally raised claims, 
and the veteran specifically alleged in service treatment for 
a groin rash on his August 1974 VA examination.  As such, the 
veteran's legal arguments in support of his claim lack legal 
merit.

Otherwise, the RO's September 1974 reviewed and considered 
the veteran's factual allegations of pre-service, in-service 
and post-service symptoms and treatment for tinea cruris of 
the groin.  He has merely reiterated previous statements 
without any additional details not considered by the RO.  As 
such, the lay evidence added to the record since the RO's 
September 1974 decision is not new or material.  The claim, 
therefore, is not reopened.



II.  Service connection - Cold injury residuals

The veteran claims entitlement to service connection for cold 
injury residuals to his feet.  His service medical records 
only reflect treatment for itching and burning of the left 
foot toes in July 1973.  At that time, his physical 
examination demonstrated cracked and peeling skin between the 
toes treated with Lactin.  His separation examination, dated 
in May 1974, indicated a "NORMAL" clinical evaluation of 
his feet.  

On VA examination in August 1974, the veteran reported his 
feet as becoming cold during a field exercise in January 1973 
and "since then he has complained of hurting and peeling of 
his feet."  with subsequent symptoms of itching and burning.  
The examiner notes that service medical records only showed 
the veteran's treatment for itching and burning between the 
veteran's toes.  Physical examination was significant for 
minimal tinea pedis principally involving the right foot and 
absent any interdigital fissuring, oozing, inflammation of 
the feet.  His hair distribution was normal.  There was also 
no evidence of vascular impairment of the feet.  The 
examiner's diagnoses included minimal tinea pedis of the 
right foot, and 1st degrees pes planus of the feet.  

Subsequent VA clinic records reflect treatment for pes planus 
with bilateral pronation, fasciitis, dermatitis and callous 
formation many years after service.  His vascular status was 
+2/+4 of the posterior tibial (PT) and dorsalis pedis (DP), 
respectively.  X-ray examination of the feet in December 1999 
revealed small osteophytes arising from the inferior and 
posterior aspect of the calcaneus bilaterally, and minimal 
degenerative changes in the 1st metatarsophalangeal joints 
bilaterally.  No other soft tissue or bony abnormalities were 
seen.  The veteran was also treated for Type II diabetes 
mellitus, and has been prescribed diabetic shoes.  There is 
no medical diagnosis or medical opinion that the veteran 
manifests cold injury residuals of the feet.

On this record, the Board must deny the claim as there is no 
competent evidence that the veteran manifests residuals of 
cold injury to the feet.  The veteran is deemed competent to 
describe his symptoms of foot pain and skin abnormalities, 
but he is not deemed competent to relate these symptoms as 
residuals of cold injury to the feet.  Rather, the RO service 
connected the veteran for tinea pedis of the feet as first 
manifested by the veteran in the summer of July 1973.  His 
initial VA examination in September 1974 reviewed his report 
of cold injury, and did not find any residual disability of 
the feet related thereto.  Espiritu, 2 Vet. App. at 494.  In 
the absence of competent evidence of current disability of 
residuals of cold injury to the feet, the claim must be 
denied as the veteran has not presented a valid service 
connection claim.  Boyer v. West, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).

III.  Duty to assist and notify

In so holding, the Board has carefully reviewed the case to 
ensure compliance with the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated May 31, 2001 
and April 28, 2005, as well as the rating decision on appeal 
and the statement of the case (SOC) told him what was 
necessary to substantiate his claims.  In fact, the rating 
decision on appeal and the SOC provided him with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.  The letters cited above 
satisfied the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the May 
2001 letter cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The April 28, 2005 letter specifically advised him 
"If there is any other evidence that you think will support 
your claim, please let us know.  If you have evidence in your 
possession which pertains to your claim, please send it to 
us." 

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board further finds that there is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claims 
and/or affected the essential fairness of the adjudication of 
the claims.  Additionally, neither the veteran nor his 
representative has pleaded with any specificity that a notice 
deficiency exists in this case.  Rather, in a statement 
received in May 2005, the veteran requested that his claims 
be forwarded to the Board for expeditious handling.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and all VA treatment notes 
identified by the veteran as relevant to his claims on 
appeal.  The veteran did not respond to his VCAA notice by 
either sending in any private medical records and/or 
identifying them and authorizing VA to obtain them on his 
behalf.  There are no outstanding requests to obtain any 
identified evidence and/or information that may be capable of 
substantiating the claims.  VA has no duty to provide medical 
examination or obtain opinion absent reopening of a 
previously denied claim.  38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2004).  VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) where there is no evidence 
suggesting a current disease or injury is associated with an 
in-service event.  Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  In this respect, the Board finds no evidence 
suggesting that the veteran may manifest current residuals of 
a cold injury to the feet.  See generally 38 C.F.R. § 4.110, 
Diagnostic Code 7122 (2004) (rating cold injury residuals 
according to symptoms arthralgias, numbness, cold 
sensitivity, tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, and/or x-ray 
abnormalities such as osteoporosis, subarticular punched out 
lesions or osteoarthritis).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim for service connection for bilateral pes planus is 
not reopened.

The claim for service connection for tinea cruris of the 
groin is not reopened.

The claim for service connection for cold injury residuals of 
the feet is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


